Irvine, C.
The only assignments of error referred to in the briefs relate to the sufficiency of the evidence to sustain the findings involved in the verdict on the issues submitted by the instructions. An examination of the bill of exceptions discloses that there were offered and received in evidence, with especial reference to the issue to which the argument here is almost entirely directed, three books of account. Neither the books themselves nor copies thereof appear in the record before us. In view of this palpable omission from the bill of exceptions of a portion of the evidence, we cannot say that the verdict was not sustained by sufficient evidence, or that it was *469contrary to law because disregarding tbe court’s instructions as to tbe issues to be determined. (Missouri P. R. Co. v. Hays, 15 Neb., 224; Oberfelder v. Kavanaugh, 29 Neb., 430; Schneider v. Tombling, 34 Neb., 661; Dawson v. Williams, 37 Neb., 1; Nelson v. Jenkins, 42 Neb., 133; Conger v. Dodd, 45 Neb., 36; Storz v. Finklestein, 48 Neb., 27; Warner v. Hutchins, 48 Neb., 672; Greene v. Greene, 49 Neb., 546.)
Affirmed.